Citation Nr: 9919815	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-32 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for pleural 
cavity gunshot wound residuals, currently evaluate as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans Affairs Commission, 
Mississippi 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  This 

matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which, in pertinent part, 
denied increased disability evaluations for the veteran's 
service-connected pleural cavity gunshot wound residuals, 
left chest wall gunshot wound residuals including Muscle 
Group II injury, and anxiety reaction.  In June 1998, the 
veteran was scheduled for a Department of Veterans Affairs 
(VA) examination for compensation purposes.  A June 1998 
entry in the record reflects that the veteran failed to 
report for the scheduled examination.  In July 1998, the RO 
informed the veteran in writing that the provisions of the 
Schedule For Rating Disabilities pertaining to respiratory 
disabilities including pleural cavity gunshot wound residuals 
had been amended and an additional VA respiratory evaluation 
was needed in order to properly evaluate his 
service-connected pleural cavity gunshot wound residuals 
under the new criteria.  In July 1999, the veteran expressly 
withdrew his claims of entitlement to increased evaluations 
for both left chest wall gunshot wound residuals including 
Muscle Group II injury and an anxiety reaction.  The veteran 
has been represented throughout this appeal by the 
Mississippi Veterans Affairs Commission.  


REMAND

The veteran asserts that the record supports assignment of an 
increased evaluation for his pleural cavity gunshot wound 
residuals.  In reviewing the record, the Board observes that 
the veteran failed to report for a VA examination for 
compensation purposes scheduled for June 1998.  In July 1998, 
the RO expressly informed the veteran of the need for an 
additional pulmonary evaluation in order to properly apply 
the amended portions of the Schedule For Rating Disabilities 
pertaining to respiratory disabilities.  The RO requested 
that the veteran indicate his willingness to report for such 
an examination.  The veteran apparently did not respond to 
the RO's request.  In an August 1998 written statement, the 
veteran's daughter reported that the veteran was suffering 
from premature senile mental deterioration associated with 
Alzheimer's disease.  In a July 1999 written statement, the 
veteran stated that he was experiencing breathing problems 
and expressed his willingness to report for a VA examination 
for compensation purposes.  While acknowledging that the 
veteran failed to report for a previously scheduled VA 
examination for compensation purposes and to respond to the 
RO's July 1998 attempt to reschedule the evaluation, the 
Board finds that the RO should again attempt to schedule the 
veteran for a VA examination for compensation purposes given 
his alleged diminished mental facilities and expressed 
willingness to report for examination.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should reschedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current severity 
of his pleural cavity gunshot wound 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings should be reported in detail.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

2.  In representing the VA before the 
United States Court of Appeals for 
Veterans Claims (Court), the General 
Counsel of the VA has noted that the RO 
has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the veteran without 
good cause fails to report for 
examination, his claim for increased 
disability compensation will be denied.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  
3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for pleural cavity gunshot 
wound residuals.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


